Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 4-12 in the reply filed on 6/15/2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 4 share special technical features that make a contribution over the prior art in view of Seragnoli and Rinehart, specifically that the adhesive application of the discs is to wrapping paper or tipping paper for an aerosol generating device.   This is not found persuasive because the special technical feature is not to the paper used because wrapping or tipping paper is not new but the roller having separable disks for application of an adhesive to the paper.  The separable disks placing adhesive on paper is not a special technical feature that makes a contribution over the prior art because Seragnoli et al. (3,987,753) as well as Rinehart (5,314,559) provide such a teaching in the art.  Further, there would be an undue burden on the Examiner to examine all claimed inventions because the Examiner is substantially limited in examination time.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, Applicant recites the application roller having an axis of rotation along with the separable discs and it is unclear whether the discs alone would constitute the adhesive application station.  Does the application station require a drive to effect rotation and/or shaft to support the discs for rotation?  Should the drive and shaft be recited in the body of the claim, after “comprising”? Clarification is necessary. 
	In claim 11, line 2, it is unclear as to the meaning of the phrase, “preferably a drive for rotating the adhesive application roller”.  Use of the term “preferably” is deemed indefinite because it is uncertain whether the drive is required or optional?  It is suggested that the term “preferably” be removed.  

                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seragnoli (US 3,987,753).

Regarding claim 9, each of the separable discs comprises a key way for engagement with a corresponding portion of a shaft (area 9; col. 4, lines 55-62).
Regarding claim 11, see reservoir or tank (8) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (Fig. 4, col. 4, lines 49-54).
Regarding claim 12, each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs (Fig. 4; central disc (11) is of a different width than that of the two outer discs (10, 12)).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinehart et al  (US5,314,559).
Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seragnoli (US 3,987,753).
Seragnoli provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation (9), wherein the roller comprises plural separable discs (10-12; see Fig. 4) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Seragnoli does not explicitly set forth the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  The Seragnoli separable discs (10-12) would appear to have a different outer circumferential surface with disc (11) having a pattern in area (13) larger and different than that of discs (10, 12).  Thus, having separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the coated paper product being made would require only routine skill in the art.
Regarding claim 6, while Seragnoli is silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the 
Regarding claim 7, Seragnoli does not explicitly set forth a spacer disk between first and second separable disks. Seragnoli appears to provide for a hub (not numbered; illustrated ring adjacent side of disc (11) immediate to the left of “10”) adjacent the side(s) of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Fig. 4 to have a diameter less than that of the first and second separable discs (10-12).
 Regarding claim 10, Seragnoli does not explicitly set forth clamping for the separable discs, however, wipers (19-21) appear to define clamps for each disc scraping each disc such that the provision of clamping with each disc there between would require only routine skill in the art.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al (US 5,314,559).
Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device.  The Rinehart discs (34A) can be modified to include a peripheral edge (40A; col. 4, lines 28-41).  Even though Rinehart does not explicitly set forth the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern, providing separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern 
Regarding claim 6, while Rinehart is silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on a given paper product.
Regarding claim 7, Rinehart does not explicitly set forth a spacer disk between first and second separable disks. Rinehart appears to provide for a hub (70) adjacent the side(s) of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Fig. 6 to have a diameter less than that of the first and second separable discs (34A).
 Regarding claim 10, Rinehart does not explicitly set forth clamping for the separable discs, however, one of ordinary skill in the art would readily appreciate use of the hubs (70) defining clamps for each disc such that the provision of clamping with each disc there between would require only routine skill in the art.

Claims 4-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US 3,902,406).
Reichert provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (130; see Figs. 4-12) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a paper based surface.  Even though Reichert is silent concerning the adhesive application station for applying adhesive to 
Regarding claim 5, Reichert discs (130) can be modified (see Figs. 7 and 10).  Even though Reichert does not explicitly set forth the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern, providing separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface to provide a desired pattern on the paper in accordance with the coated paper product being made would require only routine skill in the art.
Regarding claim 6, while Reichert is silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on a given paper product.
Regarding claim 7, Reichert does not explicitly set forth a spacer disk between first and second separable disks. Reichert appears to provide for a hub (not numbered; see Figs. 5/6) adjacent the side of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Figs. 5/6 to have a diameter less than that of the first and second separable discs (130).
 Regarding claim 10, Reichert sets forth clamping for the separable discs (col. 7, lines 5-19).
Regarding claim 11, see reservoir or tank (80; Figs. 5/6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/14/21